Citation Nr: 1000653	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  06-01 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus 

3.  Entitlement to service connection for an eye disorder, 
characterized as a right eye corneal abrasion.

4.  Entitlement to service connection for an acquired 
psychiatric disorder, characterized as posttraumatic stress 
disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to July 
1975.

This matter is on appeal from the Nashville, Tennessee, 
Department of Veterans Affairs (VA) Regional Office (RO).

The issues of entitlement to an eye disorder and an acquired 
psychiatric disorder are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Bilateral hearing loss and tinnitus are not currently shown.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active duty service, nor may it be presumed to have 
occurred during active duty.  38 U.S.C.A. §§ 1110, 1131, 
5103(a), 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).

2.  Tinnitus was not incurred in or aggravated by active duty 
service, nor may it be presumed to have occurred during 
active duty.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2009).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

38 C.F.R. § 3.385 (2009) defines impaired hearing as a 
disability for VA purposes when the hearing thresholds for 
any of the frequencies of 500, 1000, 2000, 3000, and 4000 
Hertz are 40 decibels or more; the thresholds for at least 
three of these frequencies are 26 decibels; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.

Sensorineural hearing loss and tinnitus may be presumed to 
have been incurred in service if shown to have manifested to 
a compensable degree within one year after the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).
	
When a claim includes the question of whether the disorder 
pre-existed service, a veteran is considered to have been in 
sound condition when examined, accepted and enrolled for 
service, except for defects, infirmities, or disorders noted 
at entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrated that an injury or 
disease existed prior thereto.  38 U.S.C.A. §§ 1111, 1137 
(West 2002).  Only such conditions as are recorded in 
examination reports are to be considered as noted.  38 C.F.R. 
§ 3.304(b) (2009).
	
	Service connection may only be granted for a current 
disability; when a claimed condition is not shown, there may 
be no grant of service connection.  See 38 U.S.C.A. § 1110 
(West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) 
(Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability).  "In the absence of proof of 
a present disability there can be no valid claim."  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
	
	In this case, a physical examination at the time of the 
Veteran's induction into active duty service in July 1971 
indicated pre-existing hearing loss characterized by tonal 
thresholds of 50 dB or greater at 500, 2000 and 4000 Hz in 
the right ear, and 30 dB in the left ear at 500 Hz.  The 
remaining tonal thresholds were substantially normal at all 
other frequencies bilaterally.  Therefore, as this pre-
existing hearing loss was noted upon entry into active duty, 
the presumption of soundness does not apply to this extent.  
	
	Despite the elevated tonal thresholds observed at the time 
the Veteran entered active duty, subsequent audiological 
examinations were substantially normal.  Specifically, at the 
audiological examination he underwent at the time of his 
discharge in July 1975 he had hearing thresholds no greater 
than 15 dB in either ear from 500 to 4000 Hz.  
	
	Subsequent periodic audiological examinations during his 
service in the Naval Reserve, specifically in January 1977 
and July 1979, also indicated no hearing threshold greater 
than 15 dB in either ear from 500 to 4000 Hz.  Therefore, 
based on these audiological examinations, the evidence does 
not indicate impaired hearing in either ear as defined by 38 
C.F.R. § 3.385 (2009) either during active duty service or 
within one year of his discharge in 1975.  
	
	Moreover, the service treatment records reflect no complaints 
of, treatment for, or a diagnosis related to tinnitus or any 
symptoms reasonably attributed thereto.  Therefore, tinnitus 
was not noted in service.
	
	Since the audiological examination in July 1979, the record 
does not contain any clinical evidence of hearing loss or 
tinnitus.  The Board notes that, for entitlement to 
compensation, the evidence must show the existence of a 
disability.  In the absence of an identified disease or 
injury, service connection may not be granted.  Brammer, 3 
Vet. App. at 225.

At this time, there is no competent evidence of bilateral 
hearing loss or tinnitus.  At best, there are complaints of 
symptomatology without underlying pathology.  Symptoms alone 
cannot be compensable without an in-service disease or injury 
to which the pain can be connected by competent evidence.  
See Sanchez-Benitez v. West, 25 F.3d 1356 (Fed. Cir. 2001).  
As a consequence, these appeals are denied.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) 
(2002).  In the event that a VA notice error occurs regarding 
the information or evidence necessary to substantiate a 
claim, VA bears the burden to show that the error was 
harmless.  However, the appellant bears the burden of showing 
harm when not notified whether the necessary information or 
evidence is expected to be obtained by VA or provided by the 
appellant.  See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in January 2005 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claims and 
of his and VA's respective duties for obtaining evidence.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.

With respect to the Dingess requirements, in May 2006, the RO 
provided the Veteran with notice of what type of information 
and evidence was needed to establish disability ratings, as 
well as notice of the type of evidence necessary to establish 
an effective date.  With that letter, the RO effectively 
satisfied the remaining notice requirements with respect to 
the issues on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009) and 38 C.F.R. § 3.159(b) (2009).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to consider: 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing an in-service event, injury, or disease, or 
manifestations during the presumptive period; (3) an 
indication that the disability or symptoms may be associated 
with service; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" 
with service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained VA outpatient treatment records 
and service treatment records.  

Moreover, the Board finds that a VA examination for the 
issues on appeal is not warranted.  Given the absence of in-
service evidence of chronic manifestations of the disorder on 
appeal, the absence of identified symptomatology in 
audiological examinations in the years thereafter, and no 
competent evidence of a nexus between service and the 
Veteran's claim, a remand for a VA examination would unduly 
delay resolution.  Therefore, the available records and 
medical evidence have been obtained in order to make adequate 
determinations as to these claims.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a bilateral hearing loss disability is 
denied.

Service connection for tinnitus is denied.


REMAND

With respect to the Veteran's claims of entitlement to 
service connection for psychiatric and eye disorders, the 
Board concludes that additional development is required in 
order to satisfy VA's obligations under the VCAA.  
Specifically, the RO must associate with the claims file any 
outstanding pertinent VA treatment records and should accord 
the Veteran an examination that addresses the nature, extent, 
and etiology of the claimed disabilities.

First, the Veteran's claim for entitlement to service 
connection for an acquired psychiatric disorder is based in 
part on his claims that he was the victim of a personal 
assault while on active duty.  While he was provided with 
notice on substantiating a PTSD claim, he was not provided 
with notice on how a PTSD claim based on a personal assault 
may be substantiated in accordance with 38 C.F.R. 
§ 3.304(f)(4) (2009).  Therefore, this notice must be 
provided before adjudicating this claim.  

Additionally, the Veteran was diagnosed with depression in 
November 2004, and claimed to have been told that he has 
bipolar disorder.  His service treatment records also 
indicate that he was evaluated for a psychiatric disorder 
while on active duty.  Since the evidence indicates the 
possibility of a psychiatric disorder in service, as well as 
a current psychiatric disorder, a VA examination is required 
to adequately adjudicate the claim.  

Next, regarding the Veteran's claim for an eye disorder, the 
service treatment records indicate that he received a corneal 
abrasion while on active duty, although there is no evidence 
that this injury caused lasting symptoms.  While there is no 
evidence of treatment to his eyes since that time, the VA 
treatment records indicate that he was scheduled for an eye 
examination in April 2005.  However, the results of this 
examination are not in the claims file.  

Finally, even if records from the Veteran's April 2005 eye 
examination are unavailable, the fact that he was scheduled 
for such an examination implies continued eye symptomatology.  
Therefore, a VA examination is necessary for this claim as 
well.  

Accordingly, the case is REMANDED for the following actions:

1. Obtain outpatient treatment records 
from the VA Medical Center in Knoxville, 
Tennessee, since August 2005.  An attempt 
to locate the treatment records from the 
eye evaluation he was scheduled for in 
April 2005 should be made.  

2.  Provide the Veteran with the 
appropriate notification detailing what is 
necessary to substantiate a claim for PTSD 
based on a personal assault.  

3.  Schedule the Veteran for an 
examination to determine the nature, 
extent, and etiology of his eye 
psychiatric disorder.  The claims file 
should be made available to the examiner 
in conjunction with the examination.  Any 
testing deemed necessary should be 
performed.

Specifically, the examiner is requested to 
express an opinion as to whether is it at 
least as likely as not (i.e., probability 
of 50 percent or more), that any such eye 
disorder found had its onset during the 
Veteran's active service or is in any way 
related to active service.

Complete rationale for all opinions should 
be provided.  If any opinion is unable to 
be provided, the examiner should so state 
the reasons why such an opinion cannot be 
given.  

4.  Schedule the Veteran for an 
examination to determine the nature, 
extent, and etiology of his acquired 
psychiatric disorders.  The claims file 
should be made available to the examiner 
in conjunction with the examination.  Any 
testing deemed necessary should be 
performed.

Specifically, the examiner is requested to 
express an opinion as to whether is it at 
least as likely as not (i.e., probability 
of 50 percent or more), that any such 
psychiatric disorder found had its onset 
during the Veteran's active service or is 
in any way related to active service.

Complete rationale for all opinions should 
be provided.  If any opinion is unable to 
be provided, the examiner should so state 
the reasons why such an opinion cannot be 
given.  

5.  Upon completion of the above, the RO 
should readjudicate the issues of 
entitlement to service an acquired 
psychiatric disorder and an eye disorder.  

If any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
provided an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


